Citation Nr: 0917817	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  98-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from April 1996 and July 1997 rating 
decisions issued by the RO.

In an April 1996 rating decision issued in May 1996, the RO, 
inter alia, denied claims of entitlement to service 
connection for a heart disorder and for sinusitis.  In 
January 1997, the Veteran filed a notice of disagreement 
(NOD) with the RO's denial, and raised additional claims for 
service connection.  In a July 1997 rating decision, the RO, 
inter alia, denied entitlement to service connection for a 
back disorder and for hearing loss, and confirmed the April 
1996 denials.  The Veteran filed an NOD in June 1998, and the 
RO issued a statement of the case (SOC) in July 1998.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 1998.  In a December 
1998 supplemental SOC (SSOC), the RO confirmed its previous 
denials of service connection.

In a March 2000 decision, the Board denied the Veteran's 
claims for service connection as not well grounded.  The 
Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2001, the VA 
Secretary filed an unopposed Appellee's Motion for Remand and 
to Stay Proceedings (Appellee's Motion).  By Order dated in 
July 2001, the Court granted the Appellee's Motion, vacating 
the March 2000 Board decision and remanding this appeal to 
the Board for further proceedings consistent with the motion.  
Judgment was entered by the Court in August 2001.

In May 2002, the Board determined that further evidentiary 
development was warranted in this appeal, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2001).  The Board notified the Veteran and his 
representative of that development in a September 2002 
letter.  However, the provisions of section 19.9 purporting 
to confer upon the Board the jurisdiction to adjudicate 
claims on the basis of evidence developed by the Board but 
not reviewed by the RO were later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, in July 2003, the 
Board remanded the matters on appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
completion of the actions previously requested.  The AMC 
later continued the denial of the claims, as reflected in a 
July 2004 SSOC, and returned these matters to the Board for 
further appellate consideration.

In a March 2005 decision, the Board, inter alia, affirmed the 
denials of service connection for cardiovascular and back 
disorders and for sinusitis and remanded the claim for 
service connection for bilateral hearing loss for additional 
notice and development.  The Veteran appealed the Board's 
March 2005 decision to the Court.  In a March 2007 single-
judge Memorandum Decision, the Court determined that, because 
the Board's denial of the back and sinus claims relied on an 
inadequate medical examination, that portion of the March 
2005 Board decision with respect to the claims for benefits 
for back and sinus disorders would be vacated and remanded 
for readjudication consistent with the Memorandum Decision.  
Later the same month, Judgment was entered by the Court.  
[Parenthetically, the Board notes that that portion of the 
March 2005 Board decision that denied service connection for 
a cardiovascular disorder remains in effect.  In this regard, 
the Court noted that the Veteran had limited his appeal so as 
to exclude consideration of the cardiovascular claim; as 
such, the appeal, as to this matter, was deemed abandoned and 
dismissed by the Court.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).]  

In a November 2007 rating decision, the RO granted service 
connection and assigned a 0 percent (noncompensable) rating 
for bilateral hearing loss, effective January 8, 1997.  
Therefore, the claims remaining on appeal are limited to 
those set forth on the title page.

In March 2008, the Board remanded the claims to the RO, via 
the AMC, for additional development.  After completing the 
requested actions, the AMC continued the denial of the 
claims, as reflected in the December 2008 SSOC, and returned 
these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The only competent, probative opinion on the question of 
whether there exists a medical relationship between the 
Veteran's current back disability and service weighs against 
the claim.

3.  The competent medical evidence of record establishes that 
the Veteran does not have chronic sinusitis and the only 
competent, probative opinion on the question of whether there 
exists a medical relationship between any current sinus 
disorder and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

2.  The criteria for service connection for sinusitis are not 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the Board notes that the documents meeting 
the VCAA's notice requirements were provided to the Veteran 
after the April 1996 and July 1997 rating decisions on 
appeal.  In this case, such makes sense, inasmuch as the 
rating actions were issued prior to the enactment of the VCAA 
in November 2000.  September 2002 and March 2004 letters 
provided notice to the Veteran regarding what information and 
evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  The March 
2004 letter indicated what information and evidence was 
needed to substantiate claims for service connection and also 
contained language in effect advising the Veteran to submit 
any evidence in his possession pertinent to his claims, 
consistent with Pelegrini and the version of section 3.159 
then in effect.  Then, a March 2006 letter provided the 
Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  Lastly, an April 2008 letter provided 
specific notice regarding what information and evidence was 
needed to substantiate the claims for service connection.  
After the issuance of the above letters, and opportunity for 
the Veteran to respond, the July 2008 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
medical records, as well VA outpatient treatment records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are written statements provided by 
the Veteran and by his representative, on his behalf.

In the March 2008 remand, the Board instructed that the 
Veteran should undergo VA orthopedic and nose/sinus 
examinations to obtain opinions as to the relationship 
between either disability and service.  In October 2008, the 
Veteran underwent a single examination by, the physician who 
co-signed the report of the earlier April 2004 VA 
examination.  In addition to the fact that he was not 
afforded separate examinations, the Veteran asserts that the 
October 2008 examination report is inadequate because the 
physician did not review the entire claims file, consider or 
discuss post-service treatment, or provide any rationale for 
his conclusions.  He also asserts that the physician was 
biased and prejudicial because the physician co-signed the 
April 2004 examination report and misquoted and 
misrepresented his statements.

He states that the remand ordered that he be examined by 
appropriate physicians, which means that he should have been 
examined by orthopedic and ENT (ear, note, and throat) 
specialists.  Although the physician who conducted the 
October 208 examination was neither an orthopedist nor an ENT 
specialist, VA medical examinations do not need to be 
conducted by examiners with any particular expertise or 
specialty in order to comply with the duty to assist; rather, 
the regulations and case law establish that VA medical 
examinations need only be provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (quoting 38 C.F.R. 
§ 3.159(a)(1) (2006)).  Additionally, in the absence of 
evidence to the contrary, the Board is entitled to assume the 
competence of VA examiners, even if they are not specialists.  
See Hilkert v. West, 12 Vet. App. 145, 151 (1999), aff'd, 232 
F.3d 908 (Fed. Cir. 2000).  Cf. Hogan v. Peake, 544 F.3d 
1295, 1297-98 (Fed. Cir. 2008) (even if stated uncertainly, 
an opinion from a licensed counselor regarding the etiology 
of a claimant's psychological disorder must be considered as 
"evidence" of whether the disorder was incurred in 
service).  The examination was performed by a competent, 
trained physician, and there is nothing in the record to 
suggest any inaccuracy in the examination or in the 
characterization of the evidence of record.  

As regards the Veteran's assertion that the physician who 
conducted the October 2008 examination did not review the 
entire claims file, the physician specifically noted in the 
report of examination that he reviewed each page in each 
volume of the claims file prior to the examination and again 
after the examination.

As regards the Veteran's assertion that the physician who 
conducted the October 2008 examination did not consider or 
discuss post-service treatment, given that the physician 
reviewed each page of the claims file, the Board observes 
that he did consider the Veteran's post-service treatment.  
Indeed, in providing his opinion on the Veteran's sinusitis, 
the physician stated that his opinion is consistent with the 
records that he reviewed page by page.  Further, he 
specifically cited to post-service statements made by the 
Veteran and to the April 2004 VA examination report, and he 
specifically noted reviewing medical records from 2006 to 
2008.  Thus, although the physician did not specifically 
discuss all of the Veteran's post-service treatment, the 
record indicates that the physician did consider them in 
providing his opinions.  

As regards the Veteran's assertion that the physician who 
conducted the October 20008 examination did not provide any 
rationale for his conclusions, although the physician did not 
provide any specific rationale after providing his opinions, 
as will be seen below, his rationale is evident when 
considering the report as a whole.

As regards the Veteran's assertion that the physician was 
biased because he co-signed the April 2004 examination 
report, there is no indication in the record of any bias on 
the physician's part.  The physician even noted that he tried 
to be as nice as possible and do whatever the Veteran 
insisted.  Although the physician noted that the nurse 
practitioner did an "excellent" job in taking the Veteran's 
history and conducting the examination, he continued to 
independently assess the Veteran's history and conducted a 
thorough examination.  There also is no evidence of any 
misquoting or misrepresenting of the Veteran's statements.  
After reading the Veteran's statements on two occasions 
during the examination, the physician asked the Veteran 
whether it was appropriate to include them as part of his 
history, and the Veteran replied in the affirmative.

Given the above, although the Veteran was not afforded 
separate examinations for his claimed disabilities, the Board 
observes that the physician provided opinions that were 
largely responsive to the questions asked.  Thus, the Board 
finds that the AMC substantially complied with the March 2008 
remand directives, and that no further action in this regard 
is warranted.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate each claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).




A.  Back Disability

In addition to the above-noted basic legal criteria, the 
Board notes that, pertinent to this claim, where a Veteran 
served 90 days or more of continuous, active military service 
during a period of war or after January 1, 1947, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Considering the claim for service connection for a back 
disability in light of the record and the governing legal 
authority, the Board finds that the claim must be denied.

By a statement submitted in January 1997, the Veteran alleged 
that he first incurred back pain in service when he tripped 
on a rock.  He stated that the pain persisted for several 
days, although he did not seek treatment, and was then 
aggravated by his duties as a corpsman, including handling 
patients.

The Veteran's service treatment records reflect that he 
sought treatment for pain in the back and side in September 
1968.  No specific diagnosis was assigned.  In April 1969, he 
sought treatment after an episode of back pain that caused 
him to "pass out" in the barracks.  There was some evidence 
of paravertebral spinal spasm, but good range of motion.  The 
impression was low back strain, mild.  In July 1969, he 
sought treatment for a two-month history of intermittent low 
back pain.  No history of injury was reported. No 
paravertebral tenderness was present.  The impression was 
lumbosacral strain, mild.  Radiologic examination of the 
lumbosacral spine conducted in July 1969 disclosed partial 
lumbarization of S1 with bilateral pseudo-arthrosis formation 
between S1 and S2, with a spina bifida occulta of S1.  After 
review of the radiologic examination report, a diagnosis of 
congenital changes in lumbar spine was assigned, and the 
Veteran was told to perform flexion exercises.  The Veteran 
complained of back trouble on the April 1970 report of 
medical history; however, the examiner made no comment.  No 
abnormality of the spine was noted on the April 1970 report 
of separation examination.

July 1986 VA outpatient treatment notes reflect complaints of 
back pain; however, they appear to be associated with painful 
urination that was assessed as a urinary tract infection.

November 1991 VA outpatient treatment notes reflect 
complaints of lower back pain.  Nonspecific lower back pain 
was the final diagnosis.  Subsequent medical records continue 
to show complaints and treatment of back symptomatology as 
well as the diagnosis of degenerative joint disease (DJD) of 
the low back.

The Veteran was examined by VA in April 2004.  The opinions 
expressed in that report have been found to be inadequate by 
the Court.  However, examination findings remain competent.  
In this regard, x-ray examination showed normal vertebral 
height and alignment, but mild degenerative disk disease at 
L5-S1 and L4-L5, with minor end plate changes at other 
levels.

The Veteran underwent VA examination in October 2008.  In the 
report of examination, the examiner provided a review of the 
Veteran's service treatment records pertinent to the back.  
In this regard, he noted all of the service treatment records 
discussed above.  The examiner then stated that the service 
treatment records contain only one or two incidents 
concerning the lumbosacral spine which did not appear to be 
serious.  The examiner noted that x-rays showed partial 
lumbarization of S1 with minimal, probably incomplete, 
anomalous articulation on the right, a normal congenital 
variation, and minimal marginal spurring of L4-L5, not 
unusual for the Veteran's age.  After examination, the 
examiner stated that it is more likely than not that the 
Veteran has no problems with his lumbosacral vertebrae that 
are related to or caused by any problems while he was on 
active duty.  He added that the only problems at this time 
appear to be congenital deformities.

While there is evidence that the Veteran was treated over 
several months for an episode of back pain in 1969, the 
Veteran was not again treated in service for back pain, and 
no diagnosis or history of back pain was noted on the history 
portion of the separation examination conducted by a 
physician, although the Veteran did check, on the history 
portion of the form he completed himself, that he had back 
trouble.  There is no medical evidence that the Veteran was 
treated for back pain proximate to service discharge or 
within one year after his service separation, nor has the 
Veteran indicated that any such evidence is available.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  See also Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997) (requiring medical evidence of chronicity and 
continuity of symptomatology).  Likewise, the Veteran had a 
normal evaluation of the spine at discharge.  See 38 C.F.R. 
§ 3.303(b) (isolated findings are insufficient to establish 
chronicity).

There is no evidence that the Veteran was medically diagnosed 
as having a back disorder in the 20 years following his 
service discharge.  Arthritis of the spine was not diagnosed 
within one year of his service; therefore, the presumptive 
provisions of 38 C.F.R. §§ 3.307(a)(1) and 3.309(a)(3) are 
not for application.

Although there is medical evidence that the Veteran sought 
treatment for back pain in 1991, there is no medical evidence 
that a back disorder was diagnosed in 1991, as the final 
"diagnosis" was non-specific back pain, which is not a 
medical diagnosis of a back disorder for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (2000).

Since the time of that 1991 diagnosis of pain, diagnoses of a 
low back disorder have been established.  However, it has not 
been linked to the Veteran's period of active service by any 
competent medical evidence. 

In addition, although the Veteran asserts that he has 
suffered from a back disability since service, and is 
competent to do so, his testimony must be weighed against the 
objective evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the 
normal separation examination findings regarding the spine 
combined with the fact that the first post-service evidence 
of the disability is reflected in November 1991, more than 20 
years after discharge, are entitled to more weight than the 
Veteran's assertions in this regard.  Moreover, the passage 
of many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the only competent, probative opinion to address the 
relationship between the Veteran's current back disability 
and service is not supportive of the claim.  Although the 
October 2008 VA examiner did not provide any specific 
rationale after providing his opinion, he noted in the body 
of the report that the service treatment records contain only 
one or two incidents concerning the back and that they did 
not appear to be serious.  Further, other than a normal 
congenital variation, the examiner noted that currently the 
Veteran only had minimal marginal spurring of L4-L5, which 
was not unusual for the Veteran's age.  The Board observes 
that these statements provide the rationale for the 
examiner's opinion.  In this regard, it is evident from the 
report that he did not believe that the Veteran suffered any 
significant injury(ies) to the spine during service.  The 
Board therefore finds that the October 2008 VA examiner's 
opinion in this regard is entitled to at least some probative 
value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and 
sufficiently informed).  See also Hogan, 544 F.3d at 1297-98.  
Significantly, neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of a 
contrary medical opinion-one that, in fact, establishes a 
relationship between his back disability and service.

B.  Sinusitis

Considering the claim for service connection for sinusitis in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.

In a statement submitted in January 1997, the Veteran 
contended that he developed a severe sinus disorder in 
service accompanied by headaches, nasal congestion, swelling 
of the face, and loss of taste and smell.  The Veteran 
further contends that he has had chronic sinus infections 
since service.

The Veteran's service treatment records reflect that, in July 
1968, the Veteran complained of sinus headache, and had nasal 
congestion.  In September 1968, the Veteran sought treatment 
for a persistent cough of one to two weeks' duration, 
productive of yellowish phlegm.  The Veteran's nasal mucosa 
was swollen and red.  Radiologic examination of the nose 
disclosed no abnormality.  An upper respiratory infection was 
diagnosed, with a possible allergic basis.  The Veteran was 
hospitalized for treatment of acute sinusitis, etiology 
unknown, in mid-October 1968.  In January 1969, the Veteran 
complained of headaches and nasal congestion.  In August 1969 
the Veteran was treated for allergic rhinitis.  The Veteran 
was treated for nasal congestion in September 1969.  In 
November 1969, the Veteran complained of a headache and his 
nasal mucosa was boggy.  An upper respiratory infection, 
viral, was diagnosed.  The Veteran complained of sinusitis on 
the April 1970 report of medical history; however, the 
examiner made no comment.  No abnormality of the sinuses was 
noted on the April 1970 report of separation examination.

April 1982 VA outpatient treatment notes reflect complaints 
of nasal congestion since October 1981 and a diagnosis of 
probable allergic rhinitis.  X-rays of the paraspinal sinuses 
revealed mucosal thickening on the right and chronic 
maxillary sinusitis; chronic maxillary sinusitis was 
diagnosed.  Clinical records dated in November 1986 reflect a 
diagnosis of sinusitis, probably secondary to seasonal 
allergies.  Various diagnoses, including non-specific 
rhinitis, allergic rhinitis, and/or sinusitis were again 
diagnosed in October 1987, October 1988, March 1990, November 
1991, April 1992, November 1992, June 1994, and in January 
1996.

The Veteran was examined by VA in April 2004.  As noted 
above, the opinions expressed in that report have been found 
to be inadequate by the Court.  However, the examination 
revealed no chronic sinusitis, and that finding remains 
competent.  

The Veteran underwent VA examination in October 2008.  In the 
report of examination, the examiner provided a review of the 
Veteran's service treatment records pertinent to the sinuses.  
In this regard, he noted all of the service treatment records 
discussed above.  The examiner then noted the Veteran's 
reported history of requiring antibiotics at least six or 
eight times per year, but observed that his review of medical 
records from 2006 to 2008 showed no treatment with 
antibiotics for any sinus problems.  The examiner then stated 
that the service treatment records contain only two occasions 
where any mention of sinusitis presented and neither of which 
required any antibiotic treatment.  Examination revealed no 
tenderness over any sinuses and nasal passages were wide open 
with no drainage of any kind.  As regards x-rays of the 
sinuses, the examiner relayed the radiologist's impression of 
a negative study.  The examiner diagnosed the Veteran with 
normal sinuses, with no disease or injury found, and negative 
x-rays.  The examiner then stated that it is more likely than 
not that, with the above discussion and reports, the Veteran 
has no chronic or acute sinus problem due to or related to 
active duty, and this is consistent with the records reviewed 
page by page and sound medical judgment.

While the word chronic was used in the early 1980s to 
describe the Veteran's sinusitis, these records are devoid of 
any evidence or opinion linking the findings or diagnosed 
chronic disorders to the Veteran's service.  The Veteran had 
been separated from service for over ten years prior to the 
first diagnosis of record indicating "chronic" sinusitis.

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals; the 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2008).  
The Veteran has not submitted competent medical evidence 
indicating otherwise.  Rather, the evidence, including normal 
separation examination findings regarding the sinuses and a 
lack of medical evidence of treatment of such symptoms until 
more than 10 years after the Veteran's service discharge 
reflects, as indicated but the cited regulation, an acute 
disease healing without residuals.  The Veteran has not 
indicated that he was treated for any chronic sinus disorder 
proximate to service, within any applicable presumptive 
period, or prior to 1982.  The Veteran has not indicated that 
any of the treating medical providers have told him that his 
current sinus disorder is linked to his symptoms in service.

In addition, although the Veteran asserts that he has 
suffered from sinusitis since service, and is competent to do 
so, his testimony must be weighed against the objective 
evidence.  See Jandreau, 492 F.3d at 1376-77; Buchanan v. 
Nicholson, 451 F.3d at 1336.  Here, the separation 
examination report reflects a normal evaluation of the 
sinuses and the first post-service evidence of the disability 
is reflected in April 1982, nearly 12 years after discharge.  
The Board notes that the April 1982 VA treatment note 
reflects complaints of nasal congestion since October 1981. 
Even if the Board were to accept as credible the onset of the 
Veteran's symptoms as alleged-October 1981, that would still 
date the Veteran's disability to over 11 years after service 
discharge.  Thus, the Board finds that the evidence, 
including the normal separation examination findings as to 
the sinuses, outweighs the Veteran's testimony in this 
regard.  Moreover, as noted above, the passage of many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson, 
230 F.3d at 1333.

Further, the only competent, probative opinion to address the 
relationship between any current sinusitis and service is not 
supportive of the claim.  Although the October 2008 VA 
examiner did not provide a lengthy rationale after providing 
his opinion, he accurately noted in the body of the report 
that the service treatment records contain only two incidents 
of sinusitis and that medical records from 2006 to 2008 
reflect no antibiotic treatment for any sinus problems.  
Moreover, the examiner observed that current examination does 
not show sinusitis.  The Board observes that these statements 
provide further rationale for the examiner's opinion.  The 
Board therefore finds that the October 2008 VA examiner's 
opinion is entitled to at least some probative value.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  See also Hogan, 544 
F.3d at 1297-98.  Significantly, neither the Veteran nor his 
representative has presented, identified, or even alluded to 
the existence of a contrary medical opinion-one that, in 
fact, establishes a relationship between his claimed 
sinusitis and service.  

C.  Both Disabilities

Although the Veteran may be competent to report symptoms of 
back pain and sinus problems (see, e.g., Layno v. Brown, 6 
Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)), he is not competent to self diagnose either a 
back or sinus disability.  Matters of diagnosis and etiology 
are within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
neither the Veteran nor his representative is shown to be 
other than a layperson without the appropriate medical 
training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, each claim for service 
connection must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against as no competent, probative evidence 
supports either claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability is denied.

Service connection for sinusitis is denied.


____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


